Name: 98/547/CFSP: Council Decision of 22 September 1998 adopted on the basis of Article J.4(2) of the Treaty on European Union on the study of the feasibility of international police operations to assist the Albanian authorities
 Type: Decision
 Subject Matter: Europe;  management;  executive power and public service;  politics and public safety; NA;  European construction
 Date Published: 1998-09-26

 Avis juridique important|31998D054798/547/CFSP: Council Decision of 22 September 1998 adopted on the basis of Article J.4(2) of the Treaty on European Union on the study of the feasibility of international police operations to assist the Albanian authorities Official Journal L 263 , 26/09/1998 P. 0001 - 0002COUNCIL DECISION of 22 September 1998 adopted on the basis of Article J.4(2) of the Treaty on European Union on the study of the feasibility of international police operations to assist the Albanian authorities (98/547/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.4(2) thereof,Having regard to the Declaration on Western European Union (WEU), set out in the Final Act signed when the Treaty on European Union was adopted,Whereas the WEU is studying the feasibility of possible options for international police operations to assist the Albanian authorities;Whereas recent developments in Albania increase the urgency of the assessment of the feasibility and appropriateness of such options,HAS DECIDED AS FOLLOWS:Article 1 The European Union hereby requests the WEU to complete urgently its study on the feasibility of possible options for international policy operations in Albania in order to assist the Albanian authorities to restore law and order in that country.Article 2 This Decision is notified to the WEU in accordance with the conclusions adopted by the Council on 14 May 1996 on the forwarding of European Union documents to the WEU.Article 3 This Decision shall enter into force on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 22 September 1998.For the CouncilThe PresidentW. SCHÃ SSELStatement by the Danish delegation In accordance with section C of the Decision adopted at the European Council in Edinburgh on 11 and 12 December 1992, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications.The Danish Government has decided that Denmark will not participate in the Council Decision on the study of the feasibility of international police operations to assist the Albanian authorities.In accordance with the Edinburgh Decision, Denmark will not prevent the development of closer cooperation between Member States in this area. Accordingly, the position indicated above does not prevent the adoption of the Council Decision.